Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The FINALITY of the Office Action filed 1/28/22 is withdrawn. This Action is in response to Applicant’s complaint to the Ombudsman that the FINAL rejection filed 1/28/22 did not include examination of claims 18-21 that the petition decision of 10/21/21 indicated would be examined despite Applicant’s express request for an interview right after the petition decision and Applicant’s indication that all pending claims would be cancelled, thus rendering the petition decision moot, and new claims of narrower scope introduced. That did not happen and so here we are.

Claims Status:
Claims 9, 14-17, 22, 23 have been cancelled.
Claims 1-5 are withdrawn. 
Claims 34-40 are new. 
Claims 6-8, 10-13 and 18-40 are under examination. 

Withdrawn rejections
Applicant's amendments and arguments filed 12/6/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 6-8, 10-13 and 22-27 were rejected under 35 U.S.C. 102(a)(1) as being 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claim(s) 29, 32, 33, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20180104264; IDS filed 11/18/19) as evidenced by Kim et al. (Abstract of: (J Pharm Sci. 1998;87(8):931-5; 1 page) and Horiba ([online] retrieved on 1/26/22 from: https://www.horiba.com/int/static-light-scattering-sls-particle-size-distribution-calculations/; 3 pages).



    PNG
    media_image1.png
    504
    529
    media_image1.png
    Greyscale


Similarly, if the average diameter is 14.8 microns (Table 7) then it stands to reason that 90% of the particles have a D90 of less than 29 microns or 36 microns.
	With regard to instant claims 35 and 36, since the composition of Kang et al. contains mannitol and was lyophilized (freeze-dried), then it naturally contains δ-mannitol as evidenced by Kim et al. (See Abstract). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6-8, 10-13, 18-21 and 24-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 20180104264; IDS filed 11/18/19) and Hiwale et al. (Pharmaceutical Technology 2008;32(7):8 pages) and Bernstein et al. (US .

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    206
    1461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    204
    1237
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    207
    1268
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    1358
    media_image5.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	The reference of Kang et al. as evidenced by Kim et al. (Abstract of: (J Pharm Sci. 1998;87(8):931-5; 1 page) and Horiba ([online] retrieved on 1/26/22 from: https://www.horiba.com/int/static-light-scattering-sls-particle-size-distribution-calculations/; 3 pages), as applied to instant claims 29, 32, 33, 35 and 36, is discussed in detail above and that discussion is hereby incorporated by reference. It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above are also invalid under §103.
With regard to instant claims 27 and 34, Kang et al. teach that: “The lyophilized composition of the present invention, as stated above, may be provided in the form of a cake in a container for injection, wherein the composition has a porosity of 40% to 90%, but is not limited thereto.” [0036]. Kang et al. show that as the amount of mannitol increases relative to the cyclophosphamide then the porosity increases (Tables 5 and 7). Therefore, porosity is a result effective variable. 
With regard to instant claims 30 and 31, as discussed above, Kang et al. teach injectable compositions comprising lyophilized cyclophosphamide and mannitol (Abstract; claims 11-15) wherein the particle size distribution of the composition is characterized by a D50 value of less than 11 microns as shown in Table 7 and also reads on a D90 value of less than 36.0 µm and less than 29.0 µm as explained above.
In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 40, Kang et al. teach lyophilization [0020-0021, 0027, 0050] for hours (Table 4) which naturally reduces the moisture of no more than about 5% based upon the weight of the composition. With regard to the Karl-Fischer direct titrimetric method, Kang et al. appears silent but it is then incumbent upon Applicant to prove that how the moisture is measured produces a different result. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

	Bernstein et al. is directed to dry powder microparticles (claim 22) comprising an antineoplastic (claim 7), which can be cyclophosphamide [0099], and mannitol (claim 24) that can be made by lyophilization (claims 50 and 53) and having an average porosity between about 15 and 90% by volume (claim 6). Bernstein et al. teach the artisan how to control the porosity [0172-0173]. Bernstein et al. report calculating the porosity with an equation using the tap density and absolute density of the microparticles [0041-0043]. Bernstein et al. also teach embodiments with a tap density of 0.22 g/mL which is less than about 0.3000 g/mL and that as the porosity increases, the tap density decreases (Table 3, [0203]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kang et al. is that Kang et al. do not expressly teach a freeze-dried cyclophosphamide or injectable cyclophosphamide composition with a porosity greater than 96% or bulk density is less than about 0.0600 g/mL or a tapped density of less than about 0.3000 g/mL or skeletal density of greater than 1.4700 g/mL or the functional limitations of claims 6-8 and 10-13. This deficiency in Kang et al. is cured by the teachings of Bernstein et al. and Hiwale et al.


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lyophilized/injectable cyclophosphamide and mannitol composition of Kang et al. with a porosity greater than 96% or bulk density is less than about 0.0600 g/mL or a tapped density of less than about 0.3000 g/mL or skeletal density of greater than 1.4700 g/mL or the functional limitations of claims 6-8 and 10-13 and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Kang et al. is about fast reconstitution of the lyophilized powder within 60-80 seconds (claim 14). The artisan in this art is aware that porosity is a result effective variable that affects reconstitution time of the dry powder as taught by Hiwale et al. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” This is especially true when there are different ways to measure porosity, as suggested by both Hiwale et al. and Bernstein et al., and the Examiner cannot ascertain from the specification of Kang et al. as to how the porosity was calculated. The instant specification suggests that a ratio of bulk density to skeletal density was used to calculate the porosity but the art of Bernstein et al. suggests a ratio of tap density to absolute density (EQ.6; [0043, 0192]) is used to calculate the porosity. Given that there are different ways of calculating the porosity of particulates, the Examiner really cannot make any distinction between that which is claimed and that which the art teaches. The Examiner wonders if the claimed porosity percentage would change if measured with different densities and place the claimed value more closely to In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). 
Regarding instant claims 10-13, these are functional limitations which appear to be an inherent property of the injectable composition of Kang et al. which comprises the same components as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the lyophilized/injectable composition of Kang et al. and measure the powder X-ray diffraction pattern having peaks at 20.4, 23.6, 23.7 and 25.2 degrees as instantly claimed with a detectable amount of mannitol and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. It is a matter of fact that Kang et al. teach lyophilized/injectable compositions of cyclophosphamide and mannitol but Kang et al. did not measure the XRD spectrum. However, since the same materials are present in Kang et al. as instantly claimed, then the lyophilized/injectable composition of Kang et al. also implicitly has a powder X-ray diffraction pattern having peaks at 20.4, 23.6, 23.7 and 25.2 degrees as instantly claimed with a detectable amount of mannitol. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
The references of Patel et al. and Palepu et al. are no longer applied. 
Applicant asserts that Kang et al. fails to provide any reason to increase the porosity to beyond 90%. Respectfully, the Examiner cannot agree because Kang et al. is not limited to 90% and the ordinary artisan understands from the teachings of Kang et al. that by increasing the amount of mannitol the porosity increases thus decreasing the density and allowing for faster dissolution and reconstitution which is a desirable property. Thus, there is a motivation to increase the porosity to ultimately enhance the dissolution of the particles. Additionally, there does not appear to be in this record any superior improvement of having cyclophosphamide particles with a porosity of 96% or greater over particles having a porosity of 90% of Kang et al. Thus, having a porosity of In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995)
Applicant argues that there is no reason to select D90 particle size of less than 46 microns or a D50 of less than 11 microns. Respectfully, the Examiner does not agree because Kang et al. report an average diameter of 0.43 microns for Sample 11, which a D50 value of less than 11 microns, and 14.8 microns for Sample 12 (Table 7). It stands to reason that the D90 is going to be less than 36 or 29 microns when the D50 is merely 0.43 microns or even 14.8 in the absence of evidence to the contrary.
Respectfully, Applicant’s arguments are not persuasive and the claims remain rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6-8, 10-13, 18-21 and 24-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-42 of copending Application No. 17265678. Although the claims at issue are not identical, they are not the copending application discloses freeze dried cyclophosphamide (claim 32) and injectable cyclophosphamide compositions (claim 38) characterized by the same limitations instantly claimed:

    PNG
    media_image6.png
    687
    1165
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    418
    1143
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    192
    1118
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    567
    1176
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    455
    1173
    media_image10.png
    Greyscale


The copending application does not expressly teach the porosity that is instantly claimed. However, the same materials with the same density would appear to require the same porosity as instantly claimed. The copending does not expressly teach the presence of δ-mannitol. However, since mannitol is freeze-dried in the method claim 1, then it will naturally form δ-mannitol in the composition. It is merely a matter to measure to see if the conversion is partial or complete to have a composition comprising or consisting of the δ-manntiol. Accordingly, the ordinary artisan would have recognized .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
Applicant will file a terminal disclaimer upon indication of allowable subject matter. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613